UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2014 Date of reporting period:November 30, 2013 Item 1. Reports to Stockholders. Semi-Annual Report November 30, 2013 Schooner Fund Class A (SCNAX) Class I (SCNIX) Investment Advisor Schooner Investment Group, LLC 676 East Swedesford Road Suite 130 Wayne, Pennsylvania 19087 Phone: 866-724-5997 Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 6 INVESTMENT HIGHLIGHTS 8 SCHEDULE OF INVESTMENTS 11 STATEMENT OF ASSETS AND LIABILITIES 16 STATEMENT OF OPERATIONS 17 STATEMENTS OF CHANGES IN NET ASSETS 18 FINANCIAL HIGHLIGHTS 20 NOTES TO FINANCIAL STATEMENTS 23 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 33 NOTICE OF PRIVACY POLICY & PRACTICES 37 ADDITIONAL INFORMATION 38 Schooner Fund (SCNAX/SCNIX) Semi-Annual Shareholder Letter Dear Fellow Shareholders, The Fund achieved several key milestones during the six month period ending November 30, 2013.The Fund reached its five year anniversary in August and surpassed $300 million in assets.Moreover, the increased assets under management allowed us to achieve cost efficiencies which are reflected in a lower expense ratio.We believe this lowered cost has helped attract more institutional investors. With over a five year track record the Schooner Fund’s strategy has been tested in many different market environments and can now be described as “battle-tested” not “pretend-tested” like some of the newer entrants into the growing alternative category. Over the past 5+ years the Fund has endured three significant market drawdowns(1), participating in only one-third to one-half the downside of all three major selloffs. While past performance is no guarantee of future results, for investors looking for downside mitigation, having a live track record during market drawdown periods may be more attractive than strategies without that record.Morningstar publishes statistics that capture the essence of what we are trying to achieve at Schooner, the Bull Beta and Bear Beta(2) statistics.For the period from August 29, 2008 (inception date of the Fund) to November 30, 2013 the Fund’s Bull Beta was 0.67 while the Bear Beta was 0.43.As portfolio managers we are always trying to create asymmetry in the return profile over full market cycles with particular emphasis on downside mitigation.Schooner’s Portfolio Managers each have two decades of experience with this type of investment strategy. For the six month period ended November 30, 2013, the Fund’s A share class returned +4.22% (SCNAX) and the Fund’s I share class returned +4.38% (SCNIX).As always, we maintained very robust and active hedges throughout this period with a focus on capital preservation.While we want to capture as much upside as possible, we never lose focus on downside mitigation. We believe it is very important for investors to understand the extent of downside hedging provided by the Fund’s positioning over the period.The hedging vehicle of choice over the past six months was shorter dated put options(3) with continuous notional coverage of roughly 1.0 to 1.5 times long market value (meaning the underlying value of the put contracts is 1.0-1.5 times the value of the total assets of the Fund). The Fund pays premiums in its purchase of put options in exchange for loss mitigation if the market drops suddenly. The position was actively rebalanced as underlying market moves necessitated.This hedge was always in place and can best be described as extremely robust against big daily down moves in the market. One of the reasons for the Fund’s success is our ability to adjust our hedging vehicles based on given market environments. We are continuously monitoring market dynamics in an attempt to better tailor and hedge the portfolio. Over the past half year, the Fund has utilized short-dated index SPY(4) puts as the hedging mechanism of choice, with little to no use of covered calls within the portfolio. This approach contrasts dramatically to our positioning 5 years ago, when the Fund had 97% covered calls in the portfolio. Why did we shift the hedging strategy away from covered calls entirely in 2013 in favor of a put purchasing program? Because price matters. Our team has frequent conversations with investors and welcomes questions and discussions about the markets, the alternatives space, and the Fund. A common topic raised by many investors new to our strategy, particularly as they evaluate allocations for 2014 and are looking to add the Schooner Fund, is where the Fund may best fit within 3 portfolios. We believe the flexibility of the Schooner Fund’s hedging strategies makes it a fairly distinctive member of the Morningstar Long/Short category. The most appropriate description of the Fund is U.S. “Hedged Equity,” seeking to capture a substantial portion of the long term total return potential of equities, while aiming to limit portfolio volatility and downside risk. From what we have seen, there are two primary audiences that have found the Fund useful in their portfolios: 1. Investors who haven’t participated in the growth of the stock market in recent years. A lot of investors were hesitant to invest in stocks after the financial crisis of 2008, and they have missed out on historic gains these last couple years. The Schooner Fund has traditionally been a less volatile way to start gaining equity market exposure. It has a historical standard deviation(5) that is 58% that of the S&P 500 Index(6) (08/29/2008-12/31/2013). 2. Investors wary of a correction in the market. Some investors are nervous about overall market dynamics, such as the Federal Reserve’s participation in the market, a possible current stock market bubble, or bond prices continuing to fall. Because of the hedged nature of the Schooner strategy, the Fund may be a nice alternative for investors looking for capital appreciation but who aren’t comfortable with a traditional stocks-and-bonds-only portfolio. As we enter 2014, we believe the risk of a pullback in the stock market remains ever present, and the fixed income markets continue to look vulnerable. We believe the case for hedged equity strategies continues to be compelling. As you know, at Schooner we are not “perma” anything, bull or bear, but simply strive to use our volatility based trading strategies to deliver superior risk-adjusted returns. The strategies employed by Schooner are designed with the goal of lowering portfolio volatility and lowering risk, while offering upside capture potential. We believe 2014 will undoubtedly create many opportunities and challenges for equity investors. We look forward to serving our shareholders. Thank you for your ongoing trust and confidence. Sincerely, Greg Levinson Portfolio Manager Must be proceeded or accompanied by a prospectus. Past performance is no guarantee of future results. Mutual fund investing involves risk; principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Below investment grade bonds are subject to greater loss of income and principal.The Fund may also use options and futures contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates. The investment in options is not suitable for all investors. The Fund may hold restricted securities purchased through private placements. Such securities can be difficult to sell 4 without experiencing delays or additional costs. Covered calls may limit the upside potential of a security and puts may obligate a purchase of a security in unfavorable market conditions. Opinions expressed in this letter are those of the Advisor, are subject to change at any time, are not guaranteed and should not be considered investment advice.Fund holdings are subject to change and should not be considered a recommendation to buy or sell any security. Options are not suitable for all investors and supporting documentation for any claims will be supplied upon request. An options disclosure document can be obtained by visiting The Options Clearing Corporation’s website at www.optionsclearing.com. Please read it carefully before investing. Diversification does not guarantee a profit or protect from loss in a declining market. The Schooner Fund is distributed by Quasar Distributors, LLC. Drawdown Definition:The peak-to-trough decline during a specific record period of an investment, fund or commodity. A drawdown is usually quoted as the percentage between the peak and the trough. Bear/Bull Beta Definition: Beta, computed using the set of Bear returns, or the set of Bull returns. Bear/Bull-Market Beta is a relative measure of the sensitivity of a fund’s return to negative/positive changes in the benchmark return.This breaks down the beta to show whether negative/positive periods of performance of the fund are reflected by corresponding negative/positive periods of performance in the benchmark. For example, a Bear Beta of 0.5 implies that for each 1% fall in the benchmark, the fund will fall by 0.5%, e.g. the fund’s return would fall by 50% of the benchmark’s return. Put Option Definition:An option contract giving the owner the right, but not the obligation, to sell a specified amount of an underlying security at a specified price within a specified time. This is the opposite of a call option, which gives the holder the right to buy shares. A put becomes more valuable as the price of the underlying security depreciates. The SPDR S&P ETF (SPY) is an exchange traded fund that, before expenses, generally corresponds to the price and yield performance of the S&P 500 Index. Standard Deviation Definition:A measure of the dispersion of a set of data from its mean. The more spread apart the data, the higher the deviation. Standard deviation is calculated as the square root of variance.In finance, standard deviation is applied to the annual rate of return of an investment to measure the investment’s volatility. Standard deviation is also known as historical volatility and is used by investors as a gauge for the amount of expected volatility. The Standard & Poor’s index of 500 stocks is a popular standard for measuring stock market performance among the biggest, most broadly-based companies ion the U.S.You cannot directly investment in an index. 5 SCHOONER FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and (2) ongoing costs, including advisory fees, distribution and service (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on investments of $1,000 invested at the beginning of the period and held for the entire period (6/1/13 – 11/30/13). Actual Expenses The first lines of the following tables provide information about actual account values and actual expenses. If you purchase Class A shares of the Fund you will pay a maximum initial sales charge of 4.75% when you invest. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of the investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, management fees, 12b-1 fees, fund administration and accounting, custody and transfer agent fees. You may use the information in these lines, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second lines of the following tables provide information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and assumed rates of return of 5% per year before expenses, which are not the Fund’s actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balances or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare these 5% hypothetical examples with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second lines of the tables are useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 6 SCHOONER FUND Expense Example (Continued) (Unaudited) Class A Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/2013 11/30/2013 6/1/2013–11/30/2013(1) Actual Hypothetical Expenses are equal to the Fund’s annualized expense ratio of 1.88%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Class I Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/2013 11/30/2013 6/1/2013–11/30/2013(1) Actual Hypothetical Expenses are equal to the Fund’s annualized expense ratio of 1.51%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 7 SCHOONER FUND Investment Highlights (Unaudited) The Fund’s primary investment objective is long-term capital appreciation with the generation of moderate current income. The Fund seeks to achieve its investment objective by investing its assets in a diversified portfolio of equity securities of U.S. companies with large market capitalizations (“large-cap companies”). The Fund considers large-cap companies to be those companies with market capitalizations of $5 billion or more. The Fund’s investment strategy consists of a multi-tiered approach, including: 1) manage an equity portfolio of U.S. large-cap companies; 2) sell single issuer call options against long equity positions; 3) purchasing U.S. convertible securities; and 4) purchasing and/or selling combinations of index related puts and put spreads and calls and call spreads. The Fund’s allocation of portfolio assets as of November 30, 2013 is shown below. Allocation of Portfolio Assets (% of Investments) Continued 8 SCHOONER FUND Investment Highlights (Continued) (Unaudited) Average Annual Total Returns as of November 30, 2013(1) Since Since Inception Inception 1 Year 3 Years (8/29/08) (6/22/12) Class A (with sales charge) % % % — Class A (without sales charge) % % % — Class I % — — % S&P 500 Index % With sales charge returns reflect the deduction of the current maximum initial sales charge of 4.75% for Class A. Returns without sales charges do not reflect the current maximum sales charges. Had the sales charges been included, the returns would have been lower. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 866-724-5997. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown on the graph below and table above assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date excluding any maximum initial sales charges. The graph does not reflect any future performance. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. One cannot invest directly in an index. 9 SCHOONER FUND Investment Highlights (Continued) (Unaudited) Class A Growth of $10,000 Investment Class I Growth of $1,000,000 Investment 10 SCHOONER FUND Schedule of Investments November 30, 2013 (Unaudited) Shares Value COMMON STOCKS 97.77% Amusement, Gambling, and Recreation Industries 0.70% Walt Disney Co. $ Beverage and Tobacco Product Manufacturing 4.19% Altria Group, Inc. Coca-Cola Co. PepsiCo, Inc. Philip Morris International, Inc. Broadcasting (except Internet) 1.65% CBS Corp. Comcast Corp. DIRECTV (a) Chemical Manufacturing 11.23% Abbott Laboratories AbbVie, Inc. Amgen, Inc. Bristol-Myers Squibb Co. Dow Chemical Co. Eastman Chemical Co. EI du Pont de Nemours & Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Computer and Electronic Product Manufacturing 12.74% Activision Blizzard, Inc. Apple, Inc. Cisco Systems, Inc. EMC Corp. Hewlett-Packard Co. Intel Corp. International Business Machines Corp. Northrop Grumman Corp. Raytheon Co. St. Jude Medical, Inc. Texas Instruments, Inc. The accompanying notes are an integral part of these financial statements. 11 SCHOONER FUND Schedule of Investments (Continued) November 30, 2013 (Unaudited) Shares Value Computer and Electronic Product Manufacturing 12.74% (Continued) Tyco International Ltd. (b) $ Viacom, Inc. Western Digital Corp. Couriers and Messengers 0.23% FedEx Corp. Credit Intermediation and Related Activities 11.87% American Express Co. Bank of America Corp. Bank of New York Mellon Corp. BB&T Corp. Citigroup, Inc. Fifth Third Bancorp JPMorgan Chase & Co. PNC Financial Services Group, Inc. Regions Financial Corp. State Street Corp. SunTrust Banks, Inc. Wells Fargo & Co. Electrical Equipment, Appliance, and Component Manufacturing 3.03% Corning, Inc. General Electric Co. Whirlpool Corp. Food Manufacturing 1.61% Archer-Daniels-Midland Co. Kraft Foods Group, Inc. Mondelez International, Inc. Food Services and Drinking Places 1.12% McDonald’s Corp. General Merchandise Stores 2.79% Macy’s, Inc. Target Corp. The accompanying notes are an integral part of these financial statements. 12 SCHOONER FUND Schedule of Investments (Continued) November 30, 2013 (Unaudited) Shares Value General Merchandise Stores 2.79% (Continued) Wal-Mart Stores, Inc. $ Insurance Carriers and Related Activities 7.06% Aetna, Inc. American International Group, Inc. Cigna Corp. Hartford Financial Services Group, Inc. MetLife, Inc. Progressive Corp. Prudential Financial, Inc. Travelers Companies, Inc. WellPoint, Inc. Machinery Manufacturing 2.40% Baker Hughes, Inc. Dover Corp. Stanley Black & Decker, Inc. Management of Companies and Enterprises 1.52% Goldman Sachs Group, Inc. Morgan Stanley Merchant Wholesalers, Durable Goods 1.09% Xerox Corp. Merchant Wholesalers, Nondurable Goods 1.25% Procter & Gamble Co. Miscellaneous Manufacturing 1.28% 3M Co. Medtronic, Inc. Stryker Corp. Miscellaneous Store Retailers 0.95% Staples, Inc. The accompanying notes are an integral part of these financial statements. 13 SCHOONER FUND Schedule of Investments (Continued) November 30, 2013 (Unaudited) Shares Value Motion Picture and Sound Recording Industries 0.22% Time Warner, Inc. $ Oil and Gas Extraction 4.60% Anadarko Petroleum Corp. Apache Corp. Devon Energy Corp. EOG Resources, Inc. Hess Corp. Occidental Petroleum Corp. Other Information Services 1.43% Google, Inc. (a) Paper Manufacturing 1.13% International Paper Co. Petroleum and Coal Products Manufacturing 5.63% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Murphy Oil Corp. Phillips 66 Professional, Scientific, and Technical Services 0.47% Omnicom Group, Inc. Publishing Industries (except Internet) 4.26% CA, Inc. Microsoft Corp. Oracle Corp. Symantec Corp. Telecommunications 2.57% AT&T, Inc. Verizon Communications, Inc. The accompanying notes are an integral part of these financial statements. 14 SCHOONER FUND Schedule of Investments (Continued) November 30, 2013 (Unaudited) Shares Value Transportation Equipment Manufacturing 5.68% Eaton Corp. PLC (b) $ Ford Motor Co. General Dynamics Corp. General Motors Co. (a) Honeywell International, Inc. Johnson Controls, Inc. PACCAR, Inc. Utilities 4.47% DTE Energy Co. Entergy Corp. Exelon Corp. PG&E Corp. Public Service Enterprise Group, Inc. Waste Management and Remediation Services 0.60% Waste Management, Inc. Total Common Stocks (Cost $264,736,560) CONVERTIBLE PREFERRED STOCKS 0.43% United Technologies Corp. Total Convertible Preferred Stocks (Cost $1,301,216) Contracts PURCHASED OPTIONS 0.45% Put Options 0.45% SPDR S&P 500 ETF Expiration: December 2013, Exercise Price: $179.50 (a) Expiration: December 2013, Exercise Price: $180.00 (a) Expiration: December 2013, Exercise Price: $181.00 (a) Total Purchased Options (Cost $1,498,026) Total Investments (Cost $267,535,802) 98.65% Other Assets in Excess of Liabilities 1.35% TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign Issued Security. The accompanying notes are an integral part of these financial statements. 15 SCHOONER FUND Statement of Assets and Liabilities November 30, 2013 (Unaudited) Assets Investment, at value (cost $267,535,802) $ Cash at custodian Dividends receivable Receivable for investments sold Receivables for Fund shares sold Other assets Total Assets Liabilities Payable for investments purchased Payable for Fund shares redeemed Payable to affiliates Payable to Advisor Payable for distribution fees – Class A Accrued expenses and other liabilities Total Liabilities Net Assets $ Net assets consist of: Paid-in capital $ Accumulated undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation on investments and purchased options Net Assets $ Class A Shares Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value and redemption price per share $ Maximum offering price per share ($25.41/0.9525)(1) $ Class I Shares Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share $ Refects a maximum sales charge of 4.75%. The accompanying notes are an integral part of these financial statements. 16 SCHOONER FUND Statement of Operations For the Six Months Ended November 30, 2013 (Unaudited) Investment Income Dividend income $ Total Investment Income Expenses Investment advisory fees Distribution fees – Class A Administration fees Fund accounting fees Transfer agent fees and expenses Federal and state registration fees Custody fees Legal fees Audit and tax fees Reports to shareholders Chief Compliance Officer fees and expenses Trustees’ fees and related expenses Interest and broker expenses Other expenses Total Expenses Expense recovery by Advisor – (Note 4) Net Expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments Net realized gain on: Investments and purchased options Net change in unrealized appreciation on: Investments and purchased options Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ The accompanying notes are an integral part of these financial statements. 17 SCHOONER FUND Statements of Changes in Net Assets Period Ended November 30, 2013 Year Ended (Unaudited) May 31, 2013 From Operations Net investment income $ $ Net realized gain (loss) from: Investments and purchased options ) Written options — ) Net change in unrealized appreciation (depreciation) on: Investments and purchased options Written options — ) Net increase in net assets resulting from operations From Distributions Net investment income – Class A — ) Net investment income – Class I — ) Net realized gain on investments – Class A — ) Net realized gain on investments – Class I — ) Net decrease in net assets resulting from distributions paid — ) From Capital Share Transactions Proceeds from shares sold – Class A Proceeds from shares sold – Class I Net asset value of shares issued to shareholders in payment of distributions declared – Class A — Net asset value of shares issued to shareholders in payment of distributions declared – Class I — Payment for shares redeemed – Class A ) ) Payment for shares redeemed – Class I ) ) Net increase in net assets from capital share transactions Total Increase In Net Assets Net Assets Beginning of Period End of Period $ $ Accumulated Undistributed Net Investment Income $ $ The accompanying notes are an integral part of these financial statements. 18 (This Page Intentionally Left Blank.) 19 SCHOONER FUND Financial Highlights – Class A Per Share Data for a Share Outstanding Throughout the Period Six Months Ended November 30, 2013 (Unaudited) Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income (loss)(2) Net realized and unrealizedgains (losses) on investments Total from investment operations Less distributions paid: From net investment income — From net realized gain on investments — Total distributions paid — Net Asset Value, End of Period $ Total return(3)(4) % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets Before waivers and reimbursement of expenses(5) %(8) After waivers and reimbursement of expenses(5) %(8) Ratio of net investment income (loss) to average net assets Before waivers and reimbursements of expenses(5) % After waivers and reimbursements of expenses(5) % Portfolio turnover rate(4) % The Class A shares commenced operations on August 29, 2008. Per share net investment income (loss) was calculated using average shares outstanding. Total return in the table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends.Excludes the effect of applicable sales charges. Not annualized for periods less than one year. Annualized for periods less than one year. Realized and unrealized gains and losses per share in this caption are balancing amounts necessary to reconcile the change in net asset value per share in the period.It does not agree to the aggregate gains in the Statement of Operations due to fluctuation in share transactions during the period. Amount is less than 0.5 cent per share. The ratio of expenses to average net assets includes broker interest and interest expense.The before waiver and expense reimbursement and after waiver and expense reimbursement ratios excluding broker interest and interest expense were 1.76% and 1.88%, respectively, for the period ended November 30, 2013 and 1.84% and 1.96% respectively, for the fiscal year ended May 31, 2013 and 1.96% and 1.99%, respectively, for the fiscal year ended May 31, 2012. The accompanying notes are an integral part of these financial statements. 20 Per Share Data for a Share Outstanding Throughout the Period Year Ended Year Ended Year Ended Year Ended Period Ended May 31, 2013 May 31, 2012 May 31, 2011 May 31, 2010 May 31, 2009(1) $ ) — ) $ % )% $ %(8) %(8) % % % %(8) %(8) % )% )% )% The accompanying notes are an integral part of these financial statements. 21 SCHOONER FUND Financial Highlights – Class I Per Share Data for a Share Outstanding Throughout the Period Six Months Ended November 30, 2013 Period Ended (Unaudited) May 31, 2013(1) Net Asset Value, Beginning of Period $ $ Income from investment operations: Net investment income(2) Net realized and unrealized gains on investments Total from investment operations Less distributions paid: From net investment income — ) From net realized gain on investments — ) Total distributions paid — ) Net Asset Value, End of Period $ $ Total return(3)(4) % % Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ Ratio of expenses to average net assets Before waivers and reimbursement of expenses(5) % %(6) After waivers and reimbursement of expenses(5) % %(6) Ratio of net investment income to average net assets Before waivers and reimbursements of expenses(5) % % After waivers and reimbursements of expenses(5) % % Portfolio turnover rate(4) % % The Class I shares commenced operations on June 22, 2012. Per share net investment income was calculated using average shares outstanding. Total return in the table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. Not annualized for periods less than one year. Annualized for periods less than one year. The ratio of expenses to average net assets includes broker interest and interest expense.The before waiver and expense reimbursement and after waiver and expense reimbursement ratios excluding broker interest and interest expense were 1.51% and 1.51%, respectively, for the period ended November 30, 2013 and 1.59% and 1.59%, respectively, for the period ended May 31, 2013. The accompanying notes are an integral part of these financial statements. 22 SCHOONER FUND Notes to Financial Statements November 30, 2013 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Schooner Fund, formerly known as the Schooner Growth and Income Fund, represents a distinct diversified series with its own investment objectives and policies within the Trust.The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value.Costs incurred by the Schooner Fund in connection with the organization, registration and the initial public offering of shares were paid by Schooner Investment Group, LLC (the “Advisor”). The Schooner Fund Class A shares became effective and commenced operations on August 29, 2008.Effective June 22, 2012, the Fund began offering Class I shares.Class A shares are subject to an initial maximum sales charge of 4.75% imposed at the time of purchase. The sales charge declines as the amount purchased increases as set forth in the Fund’s prospectus. Class A shares are subject to a 0.25% Rule 12b-1 distribution fee. Each class of shares has identical rights and privileges except with respect to distribution fees, and voting rights on matters affecting a single class of shares. The investment objective of the Fund is long-term capital appreciation with the generation of moderate current income. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities including common stocks and convertible preferred stocks, listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day.When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events 23 SCHOONER FUND Notes to Financial Statements (Continued) November 30, 2013 (Unaudited) cause the Advisor to believe that a security’s last sale price may not reflect its actual fair value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Exchange-traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”).NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace.Specifically, composite pricing looks at the last trades on the exchanges where the options are traded.If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value.ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for each class of investments.These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of November 30, 2013, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Assets(1): Common Stocks $ $
